MARTIN, J.
.Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, one year in the penitentiary.
A recognizance is shown in the transcript which appears to have been entered into two days after court adjourned. Under these facts such an instrument is a nullity. Johnson v. State, 101 Tex. Cr. R. 560, 275 S. W. 1036. This court is without jurisdiction. Bloss v. State, 79 Tex. Cr. R. 617, 187 S. W. 487.
On motion of the state’s attorney, the appeal will be dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.